Lawrence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper dutiable value of certain steel flanges, imported from West Germany.
The parties hereto have stipulated and agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise covered by the appeal to reappraisement referred to above consists of steel flanges exported from West Germany in April 1960; that steel flanges are not identified in the final list published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521; that on or immediately preceding the date of exportation of the shipment of steel flanges covered by this appeal to reappraisement, the prices at which steel flanges such as or similar to the steel flanges described on the invoice covered by the instant appeal to reappraisement were freely sold, or in the absence of sales, offered for sale in the principal market of Germany, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, were the invoice unit values less discounts of 15% and 5%, net, packed ready for shipment to the United States.
Upon tbe agreed facts of record, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the steel flanges in issue and that said value is represented by the invoice unit values, less discounts of 15 percent and 5 percent, net, packed ready for shipment to the United States.
Judgment will issue accordingly.